Citation Nr: 1749920	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas. 

The claim was brought before the Board in February 2015 and was remanded for further development. 


FINDING OF FACT

The probative evidence of record does not show that the Veteran's claimed residuals of a TBI were caused or related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


Factual Analysis

The Veteran contends that he currently suffers from residuals of a TBI that was incurred in service. 

As an initial matter, the Veteran's service treatment records (STRs) are void of any documentation of a head injury.  Further, his head and neurological system were marked as normal on his September 1970 discharge examination and the Veteran reported that he was in "average health."

The Veteran filed his claim for residuals of a TBI in June 2011.  The Veteran stated he suffered concussions and a traumatic brain injury from blasts while in service that have caused memory loss and hearing issues.  At that time, the Veteran provided no records of a TBI or a diagnosis of concussions.  The Board notes that the Veteran's records do show an incident at work from September 2001 where he fell on his head; however, this was 31 years after service.  Additionally, a diagnosis of a TBI was often marked negative during his doctor visits.  In fact, during a posttraumatic stress disorder (PTSD) VA examination in December 2011, the examiner noted there was no TBI diagnosis found in the Veteran's medical records.  Further, the Veteran's mild memory loss was marked as a symptom of his service-connected PTSD. 

In October 2012, the Veteran was given an MRI to examine his dementia and memory problems.  The examiner stated the MRI showed the Veteran's heterogeneous bone marrow signal intensity was likely related to underlying red marrow conversion which could be seen in anemic patients.  The examiner further stated that the impression was age appropriate involutional changes and the MRI of the brain was "unremarkable."  Following this, the Veteran was given a VA general medical examination in October 2012.  Although the examiner noted a neuropsychological report on October 19, 2012 showed evidence of significant cognitive deficits and that there were indications that a personality style of problem solving along with mood may be a significant contributor in some of his reduced scores and current mental health symptoms, the examiner also noted that the Veteran had no diagnosis of a TBI. 

In February 2014, the Veteran received another MRI for his history of transient vision loss and worsening memory.  The examiner found there was "[i]nterval development of at least 2 punctate millimetric foci of susceptibility artifact on the gradient echo sequence" that was not clearly appreciated on the previous MRI.  The examiner stated "[t]hese denote the presence of microscopic hemosiderin likely due to hypertensive microhemorrhage.  Otherwise, there has been no interval change when compared to the previous MRI."  Additionally, the examiner noted the heterogeneously decreased T1 bone marrow signal intensity was similar in appearance to the previous MRI, mild hypertrophy of the nasopharyngeal soft tissues were unchanged, and the image showed age appropriate involutional changes.  The examiner further stated that there were no enhancing dominant intra-axial or extra-axial masses and no mass-like enhancement.

In April 2015, the Veteran received a VA examination.  The examiner noted the Veteran had a TBI in January 2002.  The examiner stated there was evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  However, the examiner found the Veteran's cognitive judgment to be normal.  The examiner further noted that the Veteran's social interaction was routinely appropriate, he was always orientated to person, time, and place, and his motor activity was normal.  The examiner marked the Veteran's visual spatial orientation as mildly impaired with occasionally getting lost in unfamiliar surroundings and difficulty reading maps or directions.  The examiner also stated that the Veteran had no subjective symptoms and no neurobehavioral effects.  The examiner stated the Veteran's comprehension or expression, or both, of either spoken or written language was only occasionally impaired and the Veteran was able to communicate complex ideas.  The Veteran's consciousness was normal, and he had no subjective symptoms of mental, physical, or neurological conditions, or residuals attributable to a TBI.  Lastly, the examiner stated there was no objective medical evidence in the Veteran's file of a head injury during active service.  The Veteran's separation examination was silent for a TBI.  The examiner noted the earliest reported head injury was in January 2002 when the Veteran reported a fall at work in September 2001.  The examiner stated the symptoms noted on the examination were either to be related to the September 2001 head injury post service or due to another etiology.  Therefore, the examiner found the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The Board finds the April 2015 VA medical examination and opinion to be of significant probative value in determining that the Veteran's residuals to a TBI is not related to his period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, review of the medical evidence of record, and review of medical literature.  Further, a complete and thorough rationale was provided for the opinion rendered, including providing a separate diagnosis and cause for the claimed condition. 

The Board also acknowledges the Veteran's assertions that his residuals of a TBI are due to an in-service accident and exposure to "blasts."  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any are related to his military service, to include residuals of a TBI, requires medical expertise that the Veteran has not demonstrated since neurological and cognitive conditions could have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  Further, the Board again notes that the Veteran's STRs and military records are silent of any in-service accident or complaints of a head injury. 

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for residuals of a TBI.  Therefore, the appeal must be denied. 


ORDER

Service connection for residuals of a traumatic brain injury is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


